DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  contains more than 1 period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16, 19, 20, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over May (US 8,910,830, cited in IDS), in view of Morales (US 2008/0311323, cited in IDS).
15, May teaches a fluid applicator comprising: a fluid containing proximal chamber (24, Fig 1-4, where fluid is confined to 14 which is also inside 24); a fluid dispensing distal chamber (26) having a dispensing tip (90); and, one or more rupturable (as shown in Fig 14) membranes (28) between said chambers with a series of molded radial depressions or weld seams (46, Fig 5a-5f).  
May teaches substantially all features of the claimed invention except for wherein said chambers and membrane are formed from fluorinated plastic.  Attention is directed to Morales that teaches wherein said chambers and membrane are formed from fluorinated plastic (¶ [24]; therefore all parts of a container and sections would be fluorinated plastic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the container and any separate sections used in May’s device with plastic that is fluorinated, in view of Morale’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to store medical adhesives in a container that provides stability, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.  
May further teaches in claim 16 wherein said fluid is medical adhesive or sealant (Col 20, Ln 21 & 24); and in claim 19 wherein said dispensing tip has a longitudinal hole or lumen (as shown in Fig 15).
Regarding claim 20, May teaches a method for dispensing medical adhesive comprising: selecting a fluid applicator (10, Fig 1-4, where fluid is confined to 14 which is also inside 24) having a fluid containing proximal chamber (24), a fluid dispensing 
May teaches substantially all features of the claimed invention except for wherein said chambers and membrane are formed from fluorinated plastic.  Attention is directed to Morales that teaches wherein said chambers and membrane are formed from fluorinated plastic (¶ [24]; therefore all parts of a container and sections would be fluorinated plastic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the container and any separate sections used in May’s device with plastic that is fluorinated, in view of Morale’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to store medical adhesives in a container that provides stability, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.  
May further teaches in claim 21 wherein said fluid is medical adhesive or sealant (Col 20, Ln 21 & 24); and in claim 24 wherein said dispensing tip has a longitudinal hole or lumen (as shown in Fig 15).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of May, as applied in claim 16, in view of Leung (US 6,676,322, cited in IDS). 
Regarding claim 17, the modified device of May teaches substantially all features of the claimed invention except for wherein said medical adhesive is 2-octyl cyanoacrylate or formulated 2-octyl cyanoacrylate.  Attention is directed to Leung that teaches wherein said medical adhesive is 2-octyl cyanoacrylate or formulated 2-octyl cyanoacrylate (Col 1, Ln 57-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 2 octyl cyanoacrylate medical adhesive, in view of Leung's teaching.  Since both references are from the same art and both concerned with dispensers for medical adhesives, these items could be used in combination and still achieve the predictable result of creating a practical medical adhesive dispenser.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of May, as applied in claim 15, in view of Leung. 
Regarding claim 18, the modified device of May teaches substantially all features of the claimed invention except for wherein said dispensing tip is a porous plug with an accelerator and/or initiator for said medical adhesive.  Attention is directed to Leung that teaches wherein said dispensing tip is a porous plug with an accelerator and/or initiator for said medical adhesive (Abstract; Col 8, Ln 12-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a porous plug with an accelerator and/or initiator as a dispensing tip for medical adhesives, in view of Leung's teaching.  Since both references are from the same art and both concerned with dispensing medical adhesives, these items could be used in combination and still achieve the predictable result of creating a practical medical adhesive dispenser.   
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of May, as applied in claim 21, in view of Leung. 
Regarding claims 22-23, the modified device of May teaches substantially all features of the claimed invention except for wherein said medical adhesive is 2-octyl cyanoacrylate or formulated 2-octyl cyanoacrylate and wherein said dispensing tip is a porous plug with an accelerator and/or initiator for said medical adhesive.  Attention is directed to Leung that teaches wherein said medical adhesive is 2-octyl cyanoacrylate or formulated 2-octyl cyanoacrylate (Col 1, Ln 57-58) and wherein said dispensing tip is a porous plug with an accelerator and/or initiator for said medical adhesive (Abstract; Col 8, Ln 12-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use use 2 octyl cyanoacrylate medical adhesive and a porous plug with an accelerator and/or initiator as a dispensing tip for medical adhesives, in view of Leung's teaching.  Since both references are from the same art and both concerned with dispensing medical adhesives, these items could be used in combination and still achieve the predictable result of creating a practical medical adhesive dispenser.   

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  A search was conducted for unclaimed features but none were found.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754